O’Donnell, J.,
dissenting.
{¶ 58} Respectfully, I dissent.
{¶ 59} At issue in this case is whether the term “penal or correctional institution of a party state” in R.C. 2963.30 — Ohio’s codification of the Interstate Agreement on Detainers (“IAD”) — includes county jails. Unlike the majority, I do not believe that this term includes county jails. The plain language of the IAD, as codified in the statute, establishes that the term “penal or correctional institution of a party state” refers to a state penal or correctional institution.
Facts and Procedural History
{¶ 60} On August 2, 2010, in case No. 10-CRI-080, Ashland County issued an indictment charging James D. Black with theft and breaking and entering, and it issued a warrant for his arrest. At the time of this indictment, Maryland authorities held Black in a county jail where he awaited sentencing for other crimes.
{¶ 61} On January 27, 2011, Black submitted a notice of availability to the Ashland County trial court and provided a copy of the notice to the Ashland County prosecutor. The prosecutor responded, suggesting that the notice of availability was premature because Black had not been serving any sentence and had not been incarcerated in a state penal institution.
{¶ 62} In February 2011, Black began serving a one-year sentence in a county detention center in Maryland. The following month, with the assistance of the administrator of the detention center, Black took steps pursuant to R.C. 2963.30 to dispose of the Ashland County charges and other charges filed against him in Richland and Franklin Counties.
{¶ 63} In April 2011, the Richland County prosecutor’s office arranged to transfer Black from Maryland to resolve charges in that county. The next month, Maryland authorities sent Black to Richland County.
{¶ 64} On July 8, 2011, Richland County deputy sheriffs brought Black to Ashland County for arraignment. At the arraignment hearing, with the agreement of the parties, the Ashland County trial court set a trial date for October 11, 2011. It ordered that Black “remain in the custody of the Ashland County Jail during the pendency of this matter, unless otherwise removed pursuant to warrant for Richland County’s purposes,” but later modified this order to temporarily return Black to Richland County. After the arraignment hearing, Richland County deputy sheriffs brought Black to Richland County, where on July 19, 2011, pursuant to a guilty plea, a trial court convicted him of felony tampering with evidence. At some point, the state also resolved the Franklin County charges against him.
*346{¶ 65} On August 1, 2011, Richland County authorities sent Black to Maryland. Three weeks after his return to Maryland — on August 22, 2011 — Black moved to dismiss the Ashland County case, asserting a violation of his speedy-trial rights due to a failure to prosecute him in accordance with R.C. 2963.30. The trial court denied this motion.
{¶ 66} According to Black, his Maryland sentence ended on September 11, 2011, he refused extradition to Ohio, and he remained in a Maryland county detention center until December 2011, when a Maryland judge permitted him to post bond for his release. On December 6, 2011, the Ashland County trial court stated that Black had appeared before it. However, on December 30, 2011, he failed to appear at another pretrial hearing. At that hearing, when the trial court inquired about Black’s whereabouts, his counsel stated:
I don’t know. My last conversation with Mr. Black, he was still in Maryland, and I believe due to his anger over the Motion to Dismiss not being granted, he stated, as I related to the Court, he will not come back voluntarily for this trial * * *.
The trial court issued an arrest warrant. Black later represented to the trial court that on December 12, 2011, he had been arrested in Medina County on an outstanding misdemeanor charge and held in that county until his transfer to Ashland County.
{¶ 67} In January 2012, the state offered a plea agreement to Black, informing him that if he did not accept the agreement, it intended to re-indict him on additional charges. Black refused the state’s offer and refiled his August 22, 2011 motion to dismiss as an amended motion to dismiss, which the trial court denied.
{¶ 68} On January 26, 2012, in Ashland County Court of Common Pleas case No. 12-CRI-010, an Ashland County grand jury indicted Black, charging him with two counts of felony theft, one count of felony breaking and entering, and one count of felony burglary. On February 3, 2012, Black moved to dismiss, arguing that the state had failed to prosecute him within the time required by R.C. 2963.30. After holding a hearing, the trial court denied his motion, holding that R.C. 2963.30 did not apply, because Black was incarcerated in an out-of-state county detention facility instead of a state penal or correctional institution. It also dismissed case No. 10-CRI-80.
{¶ 69} The state again amended the indictment, charging Black with two counts of misdemeanor theft and one count of felony burglary. The matter proceeded to trial, and a jury found Black guilty of the misdemeanor theft charges and one felony count of breaking and entering as a lesser included *347offense of burglary. The trial court convicted him and imposed an aggregate 12-month prison term.
{¶ 70} Black appealed to the Fifth District Court of Appeals, arguing that he had been tried in violation of R.C. 2963.30. 2013-Ohio-976, 989 N.E.2d 151, ¶ 12 (5th Dist.). The court of appeals reversed the trial court’s judgment, holding that R.C. 2963.30 applied to offenders held in county jails as well as in state penal or correctional facilities. Id. at ¶ 27, 29.
{¶ 71} The state appealed to this court and presented a judgment from the Fifth District Court of Appeals that certified that its decision in Black conflicted with a decision in State v. Wyer, 8th Dist. Cuyahoga No. 82962, 2003-Ohio-6926, 2003 WL 22976573. We determined that a conflict existed, accepted the state’s discretionary appeal, sua sponte consolidated the cases, and ordered the parties to brief this issue: “Whether the term ‘penal or correctional institution of a party state’ as used in R.C. 2963.30, includes county jails.” 135 Ohio St.3d 1469, 2013-Ohio-2512, 989 N.E.2d 69 and 70.
Law and Analysis
{¶ 72} The IAD “is a compact among 48 states, the District of Columbia, Puerto Rico, the Virgin Islands, and the United States.” Carchman v. Nash, 473 U.S. 716, 719, 105 S.Ct. 3401, 87 L.Ed.2d 516 (1985). “As ‘a congressionally sanctioned interstate compact’ within the Compact Clause of the United States Constitution, * * * the IAD is a federal law subject to federal construction.” New York v. Hill, 528 U.S. 110, 111, 120 S.Ct. 659, 145 L.Ed.2d 560 (2000), citing Carchman at 719; Cuyler v. Adams, 449 U.S. 433, 442, 101 S.Ct. 703, 66 L.Ed.2d 641 (1981). When the United States Supreme Court has not ruled on a particular question regarding the IAD, a state court may interpret the IAD’s availability and application. See State v. Welker, 157 Wash.2d 557, 564, 141 P.3d 8 (2006).
{¶ 73} In 1969, Ohio adopted the IAD — which consists of nine Articles— codifying it in R.C. 2963.30. Am.S.B. No. 356, 133 Ohio Laws, Part I, 1067. Article I sets forth the purpose of the agreement, stating:
The party states find that charges outstanding against a prisoner, detainers based on untried indictments, informations or complaints, and difficulties in securing speedy trials of persons already incarcerated in other jurisdictions, produce uncertainties which obstruct programs of prisoner treatment and rehabilitation. Accordingly, it is the policy of the party states and the purpose of this agreement to encourage the expeditious and orderly disposition of such charges and determination of the proper status of any and all detainers based on untried indictments, *348informations or complaints. The party states also find that proceedings with reference to such charges and detainers, when emanating from another jurisdiction, cannot properly be had in the absence of cooperative procedures. It is the further purpose of this agreement to provide such cooperative procedures.
{¶ 74} Article III establishes a prisoner-initiated procedure in which a prisoner against whom a detainer has been lodged may be transferred to the custody of a receiving state. R.C. 2963.30, Article III; Cuyler at 444. Compare R.C. 2963.30, Article IV (establishing procedure by which a prosecutor in a receiving state may initiate a transfer). In Cuyler, the United States Supreme Court stated that Article III of the IAD
requires the warden to notify the prisoner of all outstanding detainers and then to inform him of his right to request final disposition of the criminal charges underlying those detainers. If the prisoner initiates the transfer by demanding disposition (which under the Agreement automatically extends to all pending charges in the receiving State), the authorities in the receiving State must bring him to trial within 180 days or the charges will be dismissed with prejudice, absent good cause shown.
(Emphasis sic.) Id. at 444.
{¶ 75} Notably, the term “penal or correctional institution of a party state”— the term at issue here — occurs only in Article 111(a) of R.C. 2963.30. Article 111(a) states:
Whenever a person has entered upon a term of imprisonment in a penal or correctional institution of a party state, and whenever during the continuance of the term of imprisonment there is pending in any other party state any untried indictment, information or complaint on the basis of which a detainer has been lodged against the prisoner, he shall be brought to trial within one hundred eighty days after he shall have caused to be delivered to the prosecuting officer and the appropriate court of the prosecuting officer’s jurisdiction written notice of the place of his imprisonment and his request for a final disposition to be made of the indictment, information or complaint: provided that for good cause shown in open court, the prisoner or his counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance.
*349(Emphasis added.)
{¶ 76} The meaning of the term “penal or correctional institution of a party state” in Article 111(a) presents a question of statutory construction and interpretation. In State v. Hairston, 101 Ohio St.3d 308, 2004-Ohio-969, 804 N.E.2d 471, ¶ 11-12, we stated:
“The object of judicial investigation in the construction of a statute is to ascertain and give effect to the intent of the law-making body which enacted it.” Slingluff v. Weaver (1902), 66 Ohio St. 621, 64 N.E. 574, paragraph one of the syllabus. This court may engage in statutory interpretation when the statute under review is ambiguous. Id.
“But the intent of the law-makers is to be sought first of all in the language employed, and if the words be free from ambiguity and doubt, and express plainly, clearly and distinctly, the sense of the law-making body, there is no occasion to resort to other means of interpretation. The question is not what did the general assembly intend to enact, but what is the meaning of that which it did enact. That body should be held to mean what it has plainly expressed, and hence no room is left for construction.” Id. at paragraph two of the syllabus.
{¶ 77} In Article 111(a), R.C. 2963.30, the General Assembly used the prepositional phrase “of a party state” to modify “penal or correctional institution,” thereby indicating that the penal or correctional institution belongs to, relates to, or is connected with the state. A plain reading of Ohio’s version of Article 111(a) shows that a penal or correctional facility of a political subdivision is not included within its scope.
{¶ 78} If the General Assembly intended for a penal or correctional facility of a political subdivision to be included within the scope of Article 111(a), it could have used language to show this intent. It did not. Compare Md.Code Ann., Corr.Servs., 8 — 401(d) (definitional section of Maryland’s version of the LAD) (“ ‘Correctional institution’ means, with reference to the correctional institutions of this State, any State or local correctional facility”).
{¶ 79} Neither did the legislature include language in R.C. 2963.30, Article II— a definitional article — indicating that the term “state” includes a political subdivision of a state. Article II of R.C. 2963.30 provides: “As used in this agreement: (a) ‘State’ shall mean a state of the United States!;] the United States of America!;] a territory or possession of the United States!;] the District of Columbia!;] the Commonwealth of Puerto Rico.”
*350{¶ 80} Among the purposes of the IAD is the avoidance- of disruptions to prisoner treatment and rehabilitation. See R.C. 2963.30, Article I. Generally speaking, in Ohio, prisoner treatment and rehabilitation occur in state correctional institutions. For example, pursuant to R.C. 5120.032(A), the Ohio Department of Rehabilitation and Correction (“ODRC”) is authorized to develop and implement “intensive program prisons” that “focus on educational achievement, vocational training, alcohol and other drug abuse treatment, community service and conservation work, and other intensive regimens or combinations of intensive regimens.” And in R.C. 5120.033, the General Assembly authorized the ODRC to develop and implement intensive program prisons for certain offenders of statutes prohibiting the operating of a motor vehicle while impaired.
{¶ 81} By comparison, in Ohio, a jail is a facility established by a municipal legislative authority wherein persons convicted and sentenced for misdemeanors may be kept subject to the minimum standards for jails promulgated by the ODRC. R.C. 753.03.
{¶ 82} Notably, in State v. Wade, 105 Nev. 206, 209-210, 772 P.2d 1291 (1989), the Nevada Supreme Court stated:
[W]e believe that for purposes of permitting a defendant to invoke Article III(a)’s provisions there is a significant distinction between jails and state prisons. * * * While the definition of prison arguably includes jails, as a practical matter jails are designed only for short-term detention and punishment, not rehabilitation. * * *
The very programs of prisoner treatment and rehabilitation whose obstruction the IAD was intended to prevent are not present in jails.
And in Dorsey v. State, 490 N.E.2d 260, 264 (Ind.1986), overruled on other grounds, Wright v. State, 658 N.E.2d 563 (Ind.1995), the Indiana Supreme Court reached a similar conclusion, stating:
The purpose of [the IAD] is to encourage the expeditious and orderly disposition of charges outstanding against a prisoner because outstanding charges create uncertainties which obstruct the prisoner’s treatment and rehabilitation programs. The act was intended to benefit persons serving time in prison.
The structures described in Wade and Dorsey are consistent with Ohio’s structure of its correctional system and support a determination that the term “penal *351or correctional institution of a party state” in Article 111(a), as codified in R.C. 2963.30, does not include a county jail.
Ramona J. Rogers, Ashland County Prosecuting Attorney, and Andrew N. Bush and Emily M. Bates, Assistant Prosecuting Attorneys, for appellant.
Poplar & Mason, L.L.C., and Daniel D. Mason, for appellee.
{¶ 83} Accordingly, the plain language of R.C. 2963.30, Articles II and 111(a), confirms that the term “penal or correctional institution of a party state” means a state prison or correctional facility — not a county jail.
Conclusion
{¶ 84} The plain language of R.C. 2963.30, Article 111(a), establishes that the term “penal or correctional institution of a party state” refers to a state penal or correctional institution. I would reverse the judgment of the court of appeals.
Kennedy, J., concurs in the foregoing opinion.